Citation Nr: 0724326	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-03 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
Achilles tendonitis, and, if so, whether the claim for 
service connection for left Achilles tendonitis, to include 
plantar fasciitis as due to Achilles tendonitis, may be 
granted.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
Achilles tendonitis, and, if so, whether the claim for 
service connection for right Achilles tendonitis, to include 
plantar fasciitis as due to Achilles tendonitis, may be 
granted.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980, 
from August 1982 to January 1987, and from January 1991 to 
February 1999; in addition, the veteran had unverified 
reserve component service during the period between his 
January 1987 service discharge and his January 1991 
activation.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from September 2004 and April 2005 
rating decisions of the Department of Veterans affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, in 
pertinent part, determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for bilateral Achilles tendonitis.  The 
veteran submitted a timely substantive appeal in January 2006 
after the RO issued a statement of the case (SOC) in December 
2005.

The veteran submitted another request to reopen the claim in 
April 2005 after the September 2004 denial of the request to 
reopen.  The September 2004 rating decision was not yet final 
when the April 2005 claim was submitted.  The April 2005 
claim is more properly interpreted as a disagreement with the 
September 2004 decision.  The April 2005 rating decision 
confirmed the September 2004 decision.  

The veteran requested a videoconference Board hearing.  The 
requested hearing was conducted by the undersigned Veterans 
Law Judge in March 2007.

The reopened claim of entitlement to service connection for 
left Achilles tendonitis, to include plantar fasciitis as due 
to Achilles tendonitis, and the reopened claim of entitlement 
to service connection for right Achilles tendonitis, to 
include plantar fasciitis as due to Achilles tendonitis, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision issued in August 1990, the veteran's 
claim of entitlement to service connection for bilateral 
tendonitis was denied, on the basis that there was no current 
diagnosis of Achilles tendonitis, and that decision became 
final in August 1991, because the veteran did not appeal the 
decision.  

2.  A January 2006 medical opinion which indicates that the 
veteran's chronic arthralgia of the right foot, for which a 
diagnosis of plantar fasciitis was assigned, was "possibly" 
due to Achilles tendonitis, is material to an unestablished 
fact necessary to the veteran's claim for service connection 
for right Achilles tendonitis, and this evidence, together 
with the veteran's testimony before the Board, is new and 
material to reopen the claim.

3.  A March 2007 VA outpatient treatment note which reflects 
a current diagnosis of left Achilles tendonitis and left 
plantar fasciitis is material to unestablished facts 
necessary to the veteran's claim for service connection for 
left Achilles tendonitis, and this evidence, together with 
the veteran's testimony before the Board, is new and material 
to reopen the claim. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for connection for 
right Achilles tendonitis, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).


2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for left Achilles 
tendonitis, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that there is new and material evidence 
to reopen the claims for service connection for Achilles 
tendonitis or disorders resulting from Achilles tendonitis.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 489 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  If there is any defect 
in the content or timing of the VCAA, VA must establish that 
such defect was not prejudicial to the veteran.  See Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the veteran that (1) notifies the veteran of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.

In this case, the requests to reopen the claims for service 
connection for left and right Achilles tendonitis have been 
granted in this decision, so no further discussion as to the 
notice required under Kent is necessary.  

Requests to reopen claims for service connection, right and 
left Achilles tendonitis

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The United States 
Court of Appeals for the Federal Circuit has held that if 
service connection has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).


Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a), 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his request seeking to reopen the claims addressed in 
this decision in 2004, the Board has applied the revised 
provisions in the decision below.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Facts and analysis

By a rating decision issued to the veteran in August 1990, a 
claim of entitlement to service connection for bilateral 
Achilles tendonitis was denied, on the basis that there was 
no medical evidence that the veteran had an Achilles tendon 
disorder after 1979.  

Since that rating decision was issued, the veteran has 
testified, at a March 2007 videoconference hearing before the 
Board, that he had intermittent difficulties during service 
with bilateral Achilles tendonitis, even though he did not 
again seek medical treatment for it, since he knew that the 
only treatment was light duty and use of Motrin, and he could 
get the Motrin over the counter.  This evidence is new, and 
addresses chronicity of the right and left Achilles tendon 
disorders, a previously-unestablished fact which is necessary 
to substantiate the claims for service connection.

Post-service VA clinical records dated in 2005 reflect that 
the veteran complained of foot pain, worse on the right than 
on the left, in January 2005.  At that time, the provider 
noted that the veteran's complaints of chronic right foot 
arthralgia were "possibly due to Achilles tendonitis."  
This evidence establishes a current diagnosis of, or a 
diagnosis of residuals of, right Achilles tendonitis.  As 
such, this evidence is both new and material to reopen the 
claim for service connection for right Achilles tendonitis, 
because it establishes current diagnosis of the claimed 
disorder, a fact not previously established.

In a March 2007 treatment note, a podiatrist assigned a 
current diagnosis of left plantar fasciitis and left Achilles 
tendonitis.  This establishes a current diagnosis of, or a 
diagnosis of residuals of, left Achilles tendonitis.  As 
such, this evidence is both new and material to reopen the 
claim for service connection for left Achilles tendonitis.  
The claims of entitlement to service connection for right and 
left Achilles tendonitis are reopened.  

Once a claim is reopened, the claim may be considered on the 
merits, if adequate development has been conducted and the 
duties to notify and assist have been met.  In this case, the 
veteran's testimony at his videoconference hearing 
establishes that there are additional service medical 
records, since no records of his third period of service have 
been associated with the claims file.  The complete service 
medical records should be obtained before the Board completes 
appellate review.  In addition, the veteran testified that 
there were additional clinical records that have not yet 
associated with the claims file that might be relevant.  The 
further development of the reopened claim is address in the 
REMAND appended to this decision.  




ORDER

The request to reopen the claims of entitlement to service 
connection for left Achilles tendonitis and right Achilles 
tendonitis are granted; the appeal is granted to this extent 
only.


REMAND

The record reflects that there are reserve component records, 
and possibly additional service medical records from a period 
of active service, pertaining to the veteran.  These records 
should be sought.  The record, including the veteran's 
testimony, establishes that there are also additional VA 
clinical records and private clinical records which should be 
sought, and establishes that further medical opinion is 
required to clarify the opinions of record.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran that the evidence 
which would be most persuasive to 
establish his claims would be evidence 
proximate to his service discharge in 1987 
and that evidence proximate to service is 
more persuasive to substantiate his claim 
than more recent medical records.  Advise 
the veteran to identify any facility or 
provider from which he sought treatment 
soon after service.  

Advise the veteran of the alternative 
types of evidence he may submit to show 
that he had tendon or foot pain between 
his 1987 service discharge and his 1991 
active duty and following active duty in 
1991, especially employment clinical 
records, statements of individuals from 
his workplace, employment or insurance 
examination reports, statements from 
friends, records from his insurance 
showing bills for care for a foot problem 
or charges for shoe inserts, and the like. 

Afford the veteran another opportunity to 
identify any provider from whom the 
veteran may have been treated after his 
service discharges whose records have not 
yet been associated with the claims file.  

2.  Ask the veteran to identify the 
reserve component with which he last 
served.  Contact the appropriate office to 
obtain the veteran's reserve component 
records. 

3.  Contact NPRC and request a search to 
determine whether any records pertinent to 
the veteran, especially records from the 
veteran's brief 1991 period of active 
duty, are at that facility.  

4.  Obtain the veteran's current VA 
clinical records, from March 2007 to the 
present.  

5.  Obtain the veteran's complete, 
original VA outpatient treatment file, 
including any records from June 1980 to 
August 1982, any records from January 1987 
to January 1991, and any records proximate 
to February 1991.  Review the list of the 
veteran's VA treatment records to assure 
that all records of his treatment from 
February 1991 to October 2004, other than 
the report of a May 2004 VA examination, 
have been associated with the claims file, 
and determine whether there are any 
records of VA treatment between April 2005 
and May 2006.  If so, associate those 
records with the claims file.

6.  After the above development is 
completed, afford the veteran VA 
examination of the feet.  The examiner 
should be provided with a copy of this 
Remand, the claims file, including 
evidence obtain during development, and 
the veteran's current VA clinical records.  
After examining the veteran and conducting 
any necessary examination(s), the examiner 
should answer the following questions:

(a)(i) What diagnoses should be assigned 
for the veteran's current disorders of 
the right foot? (ii) What diagnoses 
should be assigned for the veteran's 
current disorders of the left foot?  
(b) Is it appropriate to assign a 
diagnosis of left or right Achilles 
tendonitis? 
(c) Is it at least as likely as not (i.e., 
is there a 50 percent or greater 
likelihood) that the veteran had a 
chronic left or right foot disorder 
following his service?  
(d) Is it at least as likely as not (i.e., 
is there a 50 percent or greater 
likelihood) that the veteran has a 
current right or left foot disorder 
which was first manifested during or 
incurred in a period of active service, 
or has residuals of a right or left 
foot disorder which was incurred in or 
manifested during a period of active 
service?  

The examiner should explain the rationale 
for each opinion expressed, including 
discussion of the medical evidence 
supporting the opinion.  It would be 
helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as 
likely as not."  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against causation.


7.  When the development requested has 
been completed, the evidence should be 
reviewed to ascertain that all evidence 
identified by the veteran has been sought 
and that the veteran has been notified if 
any evidence has not been obtained.  
Determine whether all necessary 
development, including any development 
raised by the additional evidence, has 
been conducted, and conduct any additional 
development required, including obtaining 
medical review and opinion if indicated.

8.  After all development has been 
completed, readjudicate the claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


